
	
		One Hundred Twelfth Congress of the United States
		  of America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. CON. RES. 16
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 31, 2011
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in
		  the Capitol Visitor Center for an event to celebrate the birthday of King
		  Kamehameha.
	
	
		1.Use of Emancipation Hall for Event to
			 Celebrate Birthday of King Kamehameha
			(a)AuthorizationEmancipation Hall in the Capitol Visitor
			 Center is authorized to be used for an event on June 5, 2011, to celebrate the
			 birthday of King Kamehameha.
			(b)PreparationsPhysical preparations for the conduct of
			 the ceremony described in subsection (a) shall be carried out in accordance
			 with such conditions as may be prescribed by the Architect of the
			 Capitol.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
